Case 1:21-cr-00068-JPH-DML Document 26 Filed 07/30/21 Page 1 of 2 PageID #: 60




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


 UNITED STATES OF AMERICA,                        )
           Plaintiff,                             )
                                                  )
        vs.                                       )   CAUSE NO. 1:21-cr-0068-JPH-DML
                                                  )
 TIMOTHY MCKENNA,                                 )                          - 01
          Defendant.                              )


                     COURTROOM MINUTE FOR JULY 30, 2021
                 HONORABLE PAUL R. CHERRY, MAGISTRATE JUDGE

        The parties appear for an initial appearance on the indictment filed on March 2, 2021.

 Defendant appeared in person and by FCD counsel Gwendolyn Beitz for FCD counsel Sam

 Ansell. Government represented by AUSA Michelle Brady. USPO was not present.

        Defendant orally waived his right to physically appear for his initial appearance in the

 courtroom and consented to appear via video teleconference from the Marion County Jail.

        Defendant waived execution of the arrest warrant.

        Financial affidavit approved. Counsel appointed.

        Charges, rights and penalties were reviewed and explained.

        Parties were ordered to disclose evidence on or before August 13, 2021.

        Pursuant to Rule 5(f) of the Federal Rules of Criminal Procedure, the court, with both the

 prosecutor and defense counsel present, confirms the government's obligation to disclose

 favorable evidence to the accused under Brady v. Maryland, 373 U.S. 83 (1963), and its progeny,

 and orders it to do so. Favorable evidence under Brady need only have some weight and includes

 both exculpatory and impeaching evidence. Failure to produce such evidence in a timely manner

 may result in sanctions, including, but not limited to, adverse jury instructions, dismissal of
Case 1:21-cr-00068-JPH-DML Document 26 Filed 07/30/21 Page 2 of 2 PageID #: 61




 charges, and contempt proceedings.

        Defendant waived formal arraignment and reading of the indictment on the record.

        Government moved for pretrial detention.        The defendant was brought before the Court

 on a Writ of Habeas Corpus Ad Prosequendum. [Dkt. No. 23.] Parties were instructed to bring

 the issue of pretrial detention/release to the attention of the Court if the issue becomes ripe.

        Defendant remanded to the custody of the U.S. Marshal pending further proceedings

 before the court.

         Date: 7/30/2021




 Distribution:

 all ECF-registered counsel of record via email generated by the court’s ECF system
